OPINION OP THE COURT BY
WHITING, J.
On August 12, 1896, in an action by 0. V. Sturdevant against tbe plaintiff in error herein, tbe District Magistrate rendered judgment for tbe plaintiff therein for $100.00. Tlie action was to recover tbe sum of $100.00 being tbe amount of penalty provided for by Sec. 9, Cb. 34, Laws of 1884, for an overcharge of fare on a car of a street railway operated by tbe plaintiff in error in Honolulu.
Tbe defendant in error entered a car operated by tbe plaintiff in error on Ring Street at a place westerly of tbe Rifle Range near Punahou Street, traveled thereon westerly as a passenger to tbe junction of King and Nuuanu Streets and got off tbe car at that place, and after waiting a short time entered a car running up Nuuanu Street in a northerly direction, this car *598being the next one to the one he got off from, to go to his home on Nnnann Street, the point of his destination.
The cars running on King Street do not make regular connections with those running on Nuuanu Street, but the tracks of the tramway cross each other at right angles.
The errors assigned are;
1. “The plaintiff in said cause failed to prove that he traveled within the points mentioned in Sec. 12, of the Laws of 1884-.
2. It appeared in evidence in said cause that the plaintiff knew Avhen he boarded the car that it would not go to the point he wished to travel.
3. That the said Tramways Company is not required by law to Transfer passengers from a car on one line to a car on another line without payment of a.second fare.
4. It appeared in evidence in said caxise that said company was at the time said plaintiff boarded its car, operating a line of cars which traveled to the point to which plaintiff wished to go, and that it would have been just as convenient for said plaintiff to have taken passage on a car running on said line.”
The plaintiff in error claims that defendant did not travel on the streets, nor within the points mentioned in Sec. 12 of Chap. 34, Laws of 1884, for which the prescribed fare is five cents. This claim was decided by the two cases of Dickey v. Hawaiian Tramways Company, Nos. 3770 and 3771 ante, pp. 373 and 387, June Term, 1896, and in the latter case, the corner of Fort and Queen Streets was held to be within the limits for which a fare of five cents only could be charged — and the court says, “The system of the street railway in Honolulu operated by defendant is a general one and all its lines make connections, and, in nearly all, by means of curves, a continuous track or rail is laid so that a continuous trip can be made from point to point within the limits of a five cent fare. The statute does not give the Tramways Company the right to treat any one line as a single road. * * * * By a mere change of ears, the company does not become entitled to an additional fare. A *599person traveling on tire cars of defendant must make a continuous trip so far as practicable, and this from one point within the limits specified to another point therein.”
A. G-. M. Robertson, for plaintiff in error.
Kinney & Ballou, for defendant in error.
This latter case, No. 3771, is decisive of the present case. The rate of fare does not depend upon the way the Tramways Company lays out its system of tracks, or runs its cars, or, on what connections it may see fit to make, but it is fixed by the statute granting the franchise. The plaintiff in error was entitled to charge but one fare of five cents in this case.
As to the other assignments of error, we find no error. It is immaterial that Mr. Sturdevant knew when he boarded the car that it would not go to the point he wished to travel, nor that there was another liare on Beretania Street, two blocks away from King Street line, but parallel with it, operated by the company on which cars were run in a continuous trip to the point of destination which Sturdevant wished to reach.
There is no error; the writ is dismissed.